DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 03/11/2021 has been entered. Claims 1-20 have been cancelled. Claims 21-40 are pending and are examined herein.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites in line 5 “…via a second network that is different from the second network”, which appears a typographical error and likely intended to recite “…via a second network that is different from the first network”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 40 has been interpreted under 35 U.S.C, 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “system” coupled with functional language “container, configuration, and file management for server”, “workload orchestration and automation”, without reciting sufficient structure to achieve the function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: use a generic placeholder “system” coupled with functional language “container, configuration, and file management for server”, “workload orchestration and automation”, without reciting sufficient structure to achieve the function in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph limitation: ⁋ 0100 discloses Figures 7 and 8 depict techniques implemented in a system referred to as "Vapor Crate" for container, configuration, and file management for server/ workload orchestration /automation. ⁋ 0102 discloses some of the tasks Vapor Crate carry out. ⁋ 0103 teaches Crate may be implemented as a set of microservices, distributed across the rack controllers or Vapor Edge Controllers (VECs) in a data center. ⁋ 0041 teaches the features of Vapor Crate are provided by some of the embodiments with reference to figures 1-5 and 7-8. ⁋⁋ 0042-0043 disclose Fig. 1 illustrates a data center 10, …the data center 10 includes a plurality of racks 12…The racks may house plurality of rack-mounted computing devices 13. ⁋ 0079 teaches each rack-mounted computing device 13 includes persistent memory 40, a processor 42, dynamic memory 44, and an in-band network interface 46.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-26, 28-29, 36-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2011/0055605, hereinafter “Jackson”) in view of Geissler et al. (US 2013/0178999, hereinafter “Geissler”) further in view .

Regarding Claim 21, Jackson teaches a tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations ([⁋⁋ 0019 and 0020] workload management software may be stored on a computer readable medium that stores instructions for controlling a computing device to perform the various functions to improve power consumption in a high performance computing environment) comprising: obtaining, with one or more processors, a request ([⁋ 0021], workload management software 304 that receives requests for reservation of resources and manage the receipt and distribution of jobs 310 for consumption in a compute environment such as a cluster grid, on-demand center, server farm, etc.), wherein:
the system orchestrates a workload of a set of computing nodes comprising a first computing node and a second computing node ([⁋ 0021], workload management software 304 that receives requests for reservation of resources and manage the receipt and distribution of jobs 310 for consumption in a compute environment such as a cluster grid, on-demand center, server farm, etc. [⁋ 0022], The system can route workload to the most energy efficient resources to help achieve the highest possible performance per watt consumed. [⁋ 0023], managing 
the system accesses a set of configurations corresponding with the set of computing nodes ([Fig. 3, ⁋ 0021], a system 304 (such as a workload manager running on a node that communicates with the compute environment) monitors [e.g., accesses] a resource state or states in a compute environment 300. …monitoring the power used by a particular resource in a compute environment as well as its temperature. Thus, the system 304, for example, monitors 302 a particular node in a cluster for its power consumption as well as its temperature), and
each computing node of the set of computing nodes has a different network, network address, or port from other computing nodes in the set of computing nodes ([Fig. 4, ⁋ 0061] teaches migrating workload from one data center to another, for example, a data center in North America 402 to a data center in South America 404. Since, Fig. 4 illustrates data centers are distributed in different region of the world, therefore, Examiner interpreted computing node of different data center has different network from each other);
determining, with one or more processors, a first configuration value associated with a first measurement type and a second configuration value associated with a second measurement type based on the request ([⁋ 0036], monitoring  a resource state 302 in terms of power, temperature and …at least one or more of the following pieces of information: "watts consumed per node" and  "CPU temperature per node". Yet another parameter involves the load "watts consumed" for non-compute intelligent resources including chillers, storage systems, file servers, and network switches. Here, Examiner interpreted CPU temperature and watt consumed per node as first configuration value of a first measurement type and watt consumed by non-compute intelligent resources as second configuration value of a second measurement type);
obtaining, with one or more processors, a first measurement from the first computing node based on the first configuration value; obtaining, with one or more processors, a second measurement from the second computing node based on the second configuration value ([⁋ 0036], collect at least one or more of the following pieces of information. Load "watts consumed per node" via an intelligent platform management interface (IPMI) is gathered. Another piece of information involves the load "CPU temperature per node" via the IPMI. Yet another parameter involves the load "watts consumed" for non-compute intelligent resources including chillers, storage systems, file servers, and network switches via the ; and
Jackson does not teach, however, Geissler teaches storing, with one or more processors, the first measurement and the second measurement in persistent memory of the system ([⁋ 0052], thermal analyzer 210 receives the requested temperatures, current temperatures, and thermal outputs for multiple thermal controlled areas. Thermal analyzer 210 stores the received temperatures and thermal outputs for each area in an area table 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Geissler with Jackson, in order to  store received measurement data  because it would have enabled the system to analyze the stored data for managing workload among computing systems to optimize heat dissipation by the computing systems [Geissler, ⁋ 0002]. 
While, Jackson teaches collecting,  with one or more processors, the first configuration value to the first computing node and the second configuration value to the second computing node (emphasis added) ([⁋ 0036], collect at least one or more of the following pieces of information. Load "watts consumed per node" via an intelligent platform management interface (IPMI) is gathered. sending, a command for data collection [e.g., first and second command] ([⁋ 0008], device communication module sends different data collection command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson and Geissler with the teaching of Li in order to send a data collection command to collect the data from different computing devices, because it would have enabled the system to improve the network traffic by collecting data only when necessary. 
While, Jackson teaches obtain a request, however, Jackson in view of Geissler and Li do not explicitly teaches, but Vicaire teaches  obtaining a request at an application program interface of a system ([C.2:L.22-24, 43-43, 59-60], The client web service requests are typically initiated using, for example, an API request…. FIG. 1 shows a system 100 for receiving an API request 110 used to launch a resource in one of a plurality of data centers 112… The API request 110 can be received by an end point 114).


Regarding Claim 24, Jackson teaches the medium of claim 21, the operations further comprising: determining whether a computing resource should be used based on a policy of the system; and allocating the computing resource for use by the system in response to a determination that the computing resource should be used ([⁋ 0048], Jackson teaches determine computer resources based on QOS-based power management and power costing policy and allocating the computing resources for use based on the determination. [⁋ 0050] teaches a policy involves a time of the day power consumption.  System allows intelligent scheduling which only executes the most time-critical workload during the most expensive "peak" power consumption periods and defers other workload to less costly periods. [⁋ 0051] teaches a policy includes temperature based workload distribution. the system allows node allocation policies to distribute workload to balance heat dissipation and thus average node temperature within the data center or cluster. …the workload manager can actually distribute workload to particular 
However, Jackson in view of Vicaire and Li do not teach, but Geissler teaches  determining whether a computing resource of a cloud computing system ([⁋ 0029], provide a solution for enabling thermal based distribution of workloads, including the movement of cloud-based jobs and resources, within a server cloud to distribute the heat dissipation resulting from servers running the distributed workloads to affect the thermal environment within one or more thermal controlled areas. The distribution of workloads may be within a cloud infrastructure, from cloud environment to cloud environment, from a non-cloud environment to a cloud environment, and from a cloud environment to a non-cloud environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson and Vicaire with Geissler in order to  use resources in a cloud computing environment,  because it 

Regarding Claim 25, Jackson in view of Vicaire and Li do not teach, however, Geissler teaches  the medium of claim 24, wherein the computing resource is a first computing resource, and wherein the cloud computing system is a first cloud computing system, the operations further comprising allocating a second computing resource of a second cloud computing system using the system ([⁋ 0029], The distribution of workloads may be within a cloud infrastructure, from cloud environment to cloud environment, from a non-cloud environment to a cloud environment, and from a cloud environment to a non-cloud environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson and Vicaire with Geissler in order to  use resources in a cloud computing environment,  because it would allow distributing workload across multiple computing systems using the cloud infrastructure.

Regarding Claim 26, Jackson teaches the medium of claim 24, wherein allocating the computing resource comprises allocating the computing resource based on physical telemetry data, the workload, or a set of logical telemetry data .

Regarding Claim 28, Jackson teaches the medium of claim 21, wherein the set of computing nodes comprises instances of micro-kernels, containers, virtual machines, or computing devices of the set of computing nodes ([⁋ 0080] the disclosure can be practiced in network computing environments with many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like. Since, the claimed "or" is a selective "or", Examiner considers only  the claimed “computing devices of the set of computing nodes”).

Claim 29, Jackson teaches the medium of claim 21, wherein the set of computing nodes is a heterogeneous mix of computing devices ([Fig. 1, ⁋ 0009], resource manager communicates with a respective series of compute resources shown as nodes 108A, 108B, 108C in cluster 110, nodes 108D, 108E, 108F in cluster 112 and nodes 108G, 108H, 108I in cluster 114. [⁋ 0011] The heterogeneous nature of the shared compute resources causes a reduction in efficiency. Since, Jackson teaches heterogeneous nature of the shared compute resources, therefore, it is clearly indicates that the compute resources shows in Fig. 1 is  a heterogeneous mix of computing devices).

Regarding Claim 36, Jackson teaches the medium of claim 21, the operations further comprising: detecting that the first computing node has become available; determining whether the first computing node is categorized with a first type [⁋ 0061], perform analysis to determine that a data center in South America 404 may have less expensive power consumption [e.g., categorized with a first type] and capacity for taking on additional workload [e.g., available]; and distributing application data to the first computing node in response to a determination that the first computing node is categorized with the first type ([⁋ 0061], migrate workload from a data center in North America 402 to a data center in South America 404 for consumption.

Regarding Claim 37, Jackson in view of Vicaire do not teach, however, Geissler teaches the medium of claim 21, the operations further comprising sending a control command to a third computing node, wherein the control command causes the third computing node to adjust an actuator ([⁋ 0079] Thermal control loop 430 outputs each calculated fan speed as fan control signal 434 to a fan speed actuator 440, outputs each calculated throttle setting for CPU and memory as control signal 438 to a throttle actuator 460. … for example, thermal control loop 430 outputs fan control signal 434 to fan speed actuator 440 of 2000 RPM, but a performance control loop outputs a fan control signal to fan speed actuator 440 of 4000 RPM, and fan speed actuator 440 automatically selects the maximum control signal input of 4000 RPM, such that the performance control loop "wins". Fan actuator 440 outputs a selected control signal for controlling a fan speed as fan actuation signal 446, throttle actuator 460 outputs one or more control signals for controlling CPU frequency and voltage throttling and memory throttling as throttling actuation signals 462).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson and Vicaire with Geissler in order to send signal to control actuator,  because it would allow controlling fan speed to maintain the temperature in a data center.

Regarding Claim 38, Jackson teaches the medium of claim 21, the operations further comprising: determining whether the first measurement satisfies a threshold; and emitting an alarm in response to a determination that the first measurement does not satisfy the threshold ([⁋ 0056] …the system would allow temperature thresholds to preclude the allocation of excessively "hot" nodes and further may provide temperature thresholds to dynamically initiate automated actions or notifications. … the automated actions may involve either the compute environment itself or the temperature control facilities which are in place in a data center or compute environment. … notifications may be provided to users or administrators to warn them of excessive heat or dangerous circumstances).

Claim 41 is rejected under the same rational of Claim 1.

Claim 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire and Li further in view of Mick et al. (US 20130304903, hereinafter “Mick’903”).

Regarding Claim 22, Jackson teaches the medium of claim 21, wherein: the first measurement type and the second measurement type are different ([⁋ 0036] ; 
obtaining the first measurement comprises obtaining the first measurement from the first computing node via a second network that is different from the second network;  obtaining the second measurement comprises obtaining the second measurement from the second computing node via the second network (([⁋ 0036], …collect at least one or more of the following pieces of information. Load "watts consumed per node" via an intelligent platform management interface (IPMI) or other low level interface is gathered. Another piece of information involves the load "CPU temperature per node" via the IPMI or other low level interface. ..collecting another parameter [e.g. second measurement] involves the load "watts consumed" for non-compute intelligent resources including chillers, storage systems, file servers, and network switches via the system network management protocol (SNMP). [Fig. 4] Fig. 4 illustrates data centers are distributed in different region of the world. Since, Jackson teaches .
While, Jackson teaches collecting the data, however, Jackson does not explicitly teaches, but Li command is sent to collect the data ([⁋ 0008], device communication module sends different data collection command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson with the teaching of Li in order to send a data collection command to collect the data from different computing devices, because it would have enabled the system to improve the network traffic by collecting data only when necessary. 
Jackson in view of Geissler, Vicaire and Li do not explicitly teach, however Mick’903 teaches the operations further comprise: determining an aggregate value based on the first measurement and the second measurement (Fig. 9b, 0201], Fig. 9b illustrates aggregate load 966 of each information processing systems (IPS) 960a-960d. …load from IPS 960a being shown as the aggregate load 966a, the load from IPS 960b being shown as aggregate load 966b, etc. The aggregate loads 966a-966d represent the load from all of the VMs associated with that IPS, divided into different orthogonal types of load. ..the load is divided into CPU load, I/O load, Disk load, Memory load, and Network load, but …can include 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler, Vicaire and Li with Mick’903 in order to aggregate data from plurality of resources, because it would facilitate analyzing data of different measurement to determine load of all of resources.
Jackson in view of Vicaire, Li and Mick’903 do not explicitly teach, however,  Geissler teaches storing the aggregate value in the persistent memory of the system ([⁋ 0052], thermal analyzer 210 receives the requested temperatures, current temperatures, and thermal outputs for multiple thermal controlled areas. Thermal analyzer 210 stores the received temperatures and thermal outputs for each area in an area table 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Geissler, in order to  store received measurement data because it would have enabled the system to analyze the stored data for managing workload among computing.

Regarding Claim 34, Jackson in view of Geissler, Vicaire and Li do not teach, but Mick’903 teaches the medium of claim 21, wherein the system is in communication with a cloud resource ([⁋⁋ 0002-0003], Mick’903 discloses , the operations further comprising determining an aggregated value based on the first measurement and the second measurement using the cloud resource (Fig. 9b, 0201], Fig. 9b illustrates aggregate load 966 of each information processing systems (IPS) 960a-960d. …load from IPS 960a being shown as the aggregate load 966a, the load from IPS 960b being shown as aggregate load 966b, etc. The aggregate loads 966a-966d represent the load from all of the VMs associated with that IPS, divided into different orthogonal types of load. ..the load is divided into CPU load, I/O load, Disk load, Memory load, and Network load, but …can include other types of load).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler, Vicaire and Li with Mick’903 in order to aggregate data from plurality of resources, because it would facilitate analyzing data of different measurement to determine load of all of resources.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire and Li further in view of Mick et al. (US 20140281614, hereinafter “Mick’614”).

Regarding Claim 23, Jackson in view of Geissler and Vicaire do not the medium of claim 21, the operations further comprising sending the first command via an out-of-band network, wherein obtaining the first measurement comprises obtaining the first measurement via a second network that is different from the out-of-band network ([Fig. 2, ⁋ 0026], rack management controller (RMC) 120 is interconnected to various components internal and external to the rack system 100. The RMC 120 communicates with out-of-band or in-band management modules (e.g., baseboard management controllers, etc.) within the servers 158, 160, 162, and 164 and storage devices 122 via the management ports 154. The RMC 120 communicates with and manages the computing devices in rack system 100 using Data Center Manageability Interface (DCMI) for out-of-band management, [⁋ 0042] RMC  120 obtaining profile for the hardware configuration and attribute information of computing node. Since, Mick teaches RMC communication to various components internal and external to the rack system with out-of-band or in-band management modules, therefore, the Examiner interpreted RMC sending command and obtaining measurement via in-band network and out-of-band network1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler, Vicaire .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire and Li further in view of Singh et al. (US 2015/0156122, hereinafter “Singh”).

Claim 27, Jackson teaches the medium of claim 26, wherein allocating the computing resource comprises: determining a result based on the physical telemetry data, the workload, or the set of logical telemetry data using automatic learning; and allocating the computing resource based on the result (emphasis added) ([⁋ 0051],  teaches intelligent policy includes temperature based workload distribution. Here, the system allows node allocation policies to distribute workload to balance heat dissipation and thus average node temperature within the data center or cluster. …the workload manager can actually distribute workload to particular nodes within the cluster that are running cooler rather than nodes that are running hotter. Thus, the system can intelligently send "low heat" workload, based on automatic learning or other mechanisms, to high temperature nodes to balance the data center heat distribution. [⁋ 0060] system allows automated learning of per-
While, Jackson teaches automated learning, however, Jackson in view of Geissler, Vicaire and Li do not explicitly teach, but Singh teaches using a neural network ([⁋ 0158] Stored data can be analyzed to make better decisions when communicating with devices or making network selection to optimize resources. [⁋ 0159] In case of learning, a problem is known beforehand and the learning algorithms can create a model with the given data, i.e., a training set, which forms a knowledge base. For example and without limitation, Artificial Neural Networks (ANN) and Hidden Markov models (HMM) can be used. The knowledge base can be used to answer the problem).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler, Vicaire and Li with Singh in order to use neural network to learn, because it would allow to take decision for resource distribution.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire and Li further in view of Ingle et al. (US 20100192143, hereinafter “Ingle”).

Regarding Claim 30, Jackson in view of Geissler, Vicaire and Li do not explicitly teach, however, Ingle teaches the medium of claim 21, the operations further comprising sending an image of an operating system to the first computing node ([⁋ 0008], utilizing the updated image for upgrading the operating system of the nodes upon receiving a subsequent indication to install a patch. Upon generating the updated image, it may be pushed to the nodes of the data center. [⁋ 0018], updated image is replicated and pushed to the nodes of the data center. Incident to loading the updated image of a new operating system, the nodes are configured to utilize the new operating system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler, Vicaire and Li with Ingle in order to send an image of an operating system to a computing node, because it would allow facilitating update operating system of the computing system in a  data center which provide a variety of services.

Regarding Claim 31, Jackson in view of Geissler, Vicaire and Li do not explicitly teach, however, Ingle teaches the medium of claim 21, the operations further comprising sending an update to an operating system executing on the first computing node ([⁋ 0008], utilizing the updated image for upgrading the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler, Vicaire and Li with Ingle in order to update operating system of a computing node, because it would allow facilitating maintenance of the computing systems in a  data center which provide a variety of services.

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire, Li and Ingle further in view of Knothe et al. (US 2011/0321024, hereinafter “Knothe”).

Regarding Claim 32, Jackson in view of Geissler, Vicaire, Li and Ingle do not explicitly teach, however, Knothe teaches the medium of claim 31, wherein sending the update comprises sending a  sequence of messages ([⁋ 0058] FIGS. 7A-7C are time sequence diagrams that illustrate sequence of messages and processes for downloading and updating an executing application).
.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire and Li further in view of Purusothaman  (US 2013/0232240, hereinafter “Purusothaman”).

Regarding Claim 33, while, Jackson teaches monitor resource state, particularly in the context of power and temperature. …report the state in terms of power and temperature [⁋ 0018]. …providing extensive reporting and charting facilities to administrators and managers to allow customers or administrators to understand how the compute environments are being used and how power is being consumed on a particularized basis [⁋ 0017], however, Jackson in view of Geissler and Vicaire do not teach, but Purusothaman teaches the medium of claim 21, the operations further comprising: displaying a dashboard using a dashboard application that monitors the first computing node and the second computing node; and updating the dashboard based on the first measurement and the second measurement (Fig. 1, ⁋ 0039], a user system 104 to monitor one or more Application Specific Networking Components (ASNC) 112A1-Nn operating in one or more datacenters 110A-N using a centralized application management system 106. The centralized application management system 106 provides a user interface to the one or more users 102A-N to monitor and control the one or more ASNC's 112A1-Nn operating in the one or more datacenters 110A-N. [⁋ 0043], The dashboard module 210 provides an interface to the one or more users 102A-N in the user system 104. The one or more users 102A-N may view, control and monitor the one or more ASNC's 112A1-Nn of the one or more datacenters 110A-N using the dashboard module 210. [⁋ 0044], The report generation module 214 generates one or more graphical representation of the one or more ASNC's 112A1-Nn based on the performance data obtained in the monitoring module 208…. users may access the report generation module 214 to generate and view the one or more graphical representation of the one or more ASNC's 112A1-Nn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler and Vicaire with Purusothaman in order to use dashboard to display performance data of computing resources, because it would facilitate administrator to configure and manage computing resources in a data center.

35 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire and Li, further in view of Zeng (US 2015/0277892, hereinafter “Zeng”).

Regarding Claim 35, Jackson in view of Geissler, Vicaire and Li do not teach, but Zeng teaches the medium of claim 21, wherein sending the first command comprises sending an application update for an application executing on the first computing node ([⁋ 0012], Zeng discloses management of software in a networked based environment. …described with regard to the implementation, configuration, or incorporation of software updates, upgrades, or other modifications. [Fig. 3, ⁋⁋ 0021, 0023] At block 302, the host manager component 108 obtains an update for implementation on a set of hosts 110. At block 304, the host manager component 108 determines the set of hosts that will receive the update. At block 310, the host manager component 108 transmits the update to the selected hosts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler, Vicaire and Li with Zeng in order to update application on a set of host, because it would facilitate management of software in a networked based environment.

39 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire and Li, further in view of Huang et al. (TW I407086 B, hereinafter “Huang”).

Regarding Claim 39, Jackson in view of Geissler, Vicaire and Li do not explicitly teach, however, Huang teaches the medium of claim 21, the operations further comprising steps for determining the first configuration value2 ([Page 2, 2nd. last paragraph], …thermocouple is configured to collect an analog voltage value of at least two objects to be tested; the analog digital conversion device is used Converting the analog voltage value into a digital voltage value… the data processor is configured to convert the digital voltage value of the cold junction to a cold junction temperature value according to a voltage-temperature conversion formula …And converting the digital voltage value of each compensated object to be measured into an actual temperature value of the object to be tested. Also see, S300-S307 on page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson, Geissler, Vicaire and Li with Huang in order to convert the sensor data to determine the value, because it would allow the system the read the sensor data.

40 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Geissler, Vicaire and Li, further in view of Zhan et al. (CN 105190545, hereinafter “Zhan”).

Regarding Claim 40, Jackson teaches the medium of claim 21, wherein the system comprises means for workload orchestration and automation ([⁋ 0018], systems running a workload management software that communicates with resource managers and other facilities to enable improved power consumption, particular methods that provide for improved power consumption, a high performance computing environment such as a cluster grid or on-demand center [⁋ 0022] it teaches automatically change the status of the server to reduce the power consumption and automatically schedule the workload based on the priority of the work).
Jackson in view of Geissler, Vicaire and Li do not explicitly teach, however, Zhan teaches the system comprises means for container, configuration, and file management for server ([Page 3, 3rd. paragraph] applied to a virtualization system, the virtualization system comprising: a hardware layer running on the hardware layer of the operating system and file system, the operating system is divided into a plurality of container is separated from each other. each of said containers is an isolated operating execution environment for operating the application program, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhan with  Jackson, Geissler, Vicaire and Li in order to provide container and file management in a virtualized environment, because it would allow the system managing container and file in a virtual environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see Applicant’s Specification paragraphs 0044, 0048, regarding in-band and out-of-band network,
        2 See, paragraph 0030 of Applicant’s Specification, which discloses the steps for determining the configuration value.